Citation Nr: 1521080	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-28 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2011 for coronary artery disease (CAD).  

2.  Entitlement to an initial disability rating in excess of 30 percent from January 19, 2011 for CAD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran had active service from March 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran missed several scheduled VA examinations.  The Veteran and his representative have asserted that the Veteran spends much of his time in Florida caring for his sick wife and requested a new examination be scheduled when the Veteran is in the area.  The Board requests that the RO determine the Veteran's location and schedule him for an examination near his current residence.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Contact the Veteran to determine where the Veteran will be residing prior to scheduling the VA examination.  Then, schedule the Veteran for a VA examination at the facility nearest his residence at that time to ascertain and evaluate the current level of severity of the Veteran's CAD.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the CAD.  The examiner should specifically provide an ejection fraction reading, current METs level, and note any evidence of congestive heart failure.  If any of these findings cannot be provided, the examiner should provide reasons why.  

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if a higher rating for the disability on appeal may be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




